DETAILED ACTION
This office action follows a response filed on August 16, 2022.  Claims 1, 3-6, 10, 11, 13, 14, and 18-20 were amended.  Claims 1-25 are pending.  Indicated allowability of claims is withdrawn in view of new references.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7, 8, 10, 13, 15, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zummallen (US 2010/0324225).
Zummallen discloses a process of increasing melt flow rate of polypropylene impact copolymer by visbreaking.  A polypropylene impact copolymer reactor powder, stabilized with 1000 ppm of phenolic antioxidant, 1000 ppm of a bisphosphonite stabilizer, 250 ppm of hydrotalcite, and 750 ppm or 1000 ppm of nucleating agent, is mixed with a quantity (from 410 ppm to 950 ppm) of an organic peroxide in a polyethylene bag to obtain a uniform distribution of the peroxide in the powder.  Example A-6 in Table 3 discloses a polypropylene impact copolymer reactor powder containing 750 ppm of sodium benzoate (carboxylic acid salt) nucleating agent and having a melt flow rate of 1.24 g/10 min that is compounded with 950 ppm of Lupersol 101 (2,5-di(t-butylperoxy)-2,5-dimethylhexane).  The resulting visbroken polypropylene impact copolymer has an increased melt flow rate of 24.5 g/10 min.  In this example, a ratio of melt flow rate of visbroken polypropylene impact copolymer to melt flow rate of polypropylene impact copolymer reactor powder is 19.8.  The polypropylene impact copolymer can be formed into pellets, ribbon, film, or sheet, and it can be used for manufacture of articles or component parts for the automotive industry (paragraph [0005] and [0006]).          

Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zummallen (US 2010/0324225).
Zummallen teaches that inventive process can be used to make visbroken polypropylene impact copolymer having a melt flow rate of from 2 g/10 min to 100 g/10 min, and preferably in a range from 3 g/10 min to 60 g/10 min (paragraph [0024]).  The person of ordinary sill in the art would have found it obvious to make impact copolymer of desired melt flow rate from the teaching of the prior art.  Prior art is silent with respect to thermogravimetric analysis (TGA) characteristics of the visbroken polypropylene impact copolymer.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-3, 7-11, 13-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. (US 6,855,777) in view of evidence furnished in Amon et al. (US 6,303,233; US 6,194,060), Chaudhary et al. (US 6,160,029), Needham (US 5,532,282), and Sunquist et al. (US 3,558,532).
McLoughlin et al. teaches a process a process for producing high melt index polymer comprising dry-blending a polypropylene homopolymer powder with an organic peroxide in range from 0.31 wt % (3100 ppm) to 12 wt % to form a polypropylene powder/additive blend.  The organic peroxides used for the invention are 2,5-di(tert-butylperoxy)-2,5-dimethylhexane and 3,6,9-triethyl-3,6,9-trimethyl-1,4,7-triperoxonane, which are commercially available as Trigonox 101 and Trigonox 301, respectively.  Additional additives include antioxidants Irgafos 168 and Irganox 1076, as well as zinc oxide and calcium stearate.  Secondary references establish that calcium stearate is an art recognized nucleating agent which meets the description, “carboxylic acid salt”, recited in the independent claim.
This mixture is extruded and pelletized, whereupon the polypropylene, having an initial melt index of 18 g/10 min, is visbroken to a final melt index of 1000 g/10 min (Table 2).  In another example, a polypropylene having an initial melt index of 340 is subjected to controlled degradation to final melt index of 1503 g/10 min (Table 5).  In the latter example, a ratio of final melt index to initial melt index is 4.4.  The high melt index polymer is pelletized for commercial use.  One of ordinary skill in the art would have found it obvious to make an article of manufacture using the pellets.  
McLoughlin et al. is silent with respect to thermogravimetric analysis (TGA) characteristics of any visbroken polymer product.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).




Claims 1, 2, 4, 6-10, 13-17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 9,365,710).
Lopez et al. teaches a process for preparation of a controlled rheology polypropylene comprising combining a polypropylene polymer with an additive formulation and extruding the polymer and additive formulation in the presence of an organic peroxide.  The organic peroxide, commercially available as Trigonox 301, contains 3,6,9-triethyl-3,6,9-trimethyl-1,4,7-triperoxonane.  The organic peroxide is used in an amount of from 50 to 10,000 ppm (col. 4, lines 5-11).  The polypropylene polymer contains standard additives such as a hindered amine light stabilizer in an amount of from 0.01 to 0.40 wt % (100 to 4000 ppm), a phosphite stabilizer in an amount of 0.01 to 0.5 wt %, and a nucleating agent in an amount of 0.01 to 0.5 wt %, based on a total weight of the polypropylene polymer (col. 5, lines 1-55).  The nucleating agent is a sorbitol derivative that is commercially available as Millad NX8000 and Millad NX8000K (col. 5, line 41).  Exemplary compositions shown in Table 1 incorporate these nucleating agents in an amount of 0.19 wt % (1900 ppm).    
Inventors teach combining the organic peroxide with polypropylene particulates or pellets prior to or during extrusion (col. 4, line 13), while additives are added to the polypropylene by dry blending before extrusion (col. 4, line 37).  One of ordinary skill in the art would have found it obvious to practice the invention by combining polypropylene polymer with an organic peroxide and additives in a dry blending step prior to extrusion to form a powder/initiator mixture as described in instant claims.  
Target melt flow rate of controlled rheology polypropylene lies in a range of from 20 to 60 g/10 min (col. 4, line 15), and one of ordinary skill in the art gleans from working examples that controlled rheology polypropylene having a melt flow rate of about 50 g/10 min is consistently achieved using Trigonox 301 as the organic peroxide, such that a ratio of MFR of controlled rheology polypropylene and untreated polypropylene from about 11.5 to about 13.0.  The controlled rheology polypropylene is made into pellets from which molded articles, such as a pipette tip, may be made.
Lopez et al. is silent with respect to thermogravimetric analysis (TGA) characteristics of any visbroken polymer product.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 2, 4-9, 13-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roegiers (US 7,659,349), alone or in view of Lopez et al. (US 9,365,710).
Roegiers teaches a process for increasing the melt index of a polypropylene heterophasic copolymer comprising extruding the polypropylene heterophasic copolymer with a linear dialkyl peroxide or a cyclic peroxide and one or more fillers such as glass, talc, calcium carbonate, or clay minerals.  Exemplary polypropylene heterophasic copolymer has a melt index of 2 g/10 min and is extruded in a single screw extruder with a peroxide and an additive package containing 500 ppm of Iragnox 1010, 500 ppm of Irgafos 168, 400 ppm of calcium stearate, and 3500 ppm of talc.  Table VII shows melt index results from extrusion with Trigonox 301 (contains 3,6,9-triethyl-3,6,9-trimethyl-1,4,7-triperoxonane).  Target melt indexes of the degraded polypropylene heterophasic copolymer lie within a range of 12 to 40, corresponding to a melt index ratio of 6 to 20.  Although reference is silent with regard to an exact method of carrying out the invention, one of ordinary skill in the art would have found it obvious to combine the polypropylene heterophasic copolymer, peroxide, and the additive package to form a mixture and then feed the mixture into the single screw extruder.  
Even if one of ordinary skill in the art were woefully incapable of arriving at this notion, he would have found it obvious from Lopez et al. that it is possible combine the organic peroxide and additives with polypropylene particulates or pellets prior to extrusion by dry blending components (col. 4, lines 13-37).  The informed routineer in the art would have thus found it obvious to carry out the invention of Roegiers by forming a mixture of polypropylene heterophasic copolymer, peroxide, and additives and introducing the mixture into the extruder.  Inventive polypropylene heterophasic copolymer find use in manufacture of automotive parts (col. 6, line 47).         
Roegiers et al. is silent with respect to thermogravimetric analysis (TGA) characteristics of any visbroken polymer product.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-4, 7, 8, 10-17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tollefson (US 2009/0160073).
Example 1 of Tollefson discloses a composition comprising polypropylene having a melt flow rate of 2 dg/min, 1000 ppm of Irganox 3114, 1000 ppm of Irgafos 168, 400 ppm of DHT4A hydrotalcite, 1900 Millad 3988 sorbitol based nucleator, and 360 ppm of Lupersol 101 (2,5-bis(t-butylperoxy)-2,5-dimethylhexane).  The additives are melt blended and peroxide modification is initiated by extrusion.  The resulting polypropylene exhibits a melt flow rate of 20 dg/min, corresponding to a melt index ratio of 10.  Inventors teach blending peroxide with the polypropylene resin and charging the resulting peroxide/polypropylene blend to a hopper of a high shear zone of an extruder (paragraph [0019]).  One of ordinary skill in the art would have found it obvious that the additives tabulated in Example 1, which includes peroxide, are blended together prior to introduction into an extruder.  In accordance with the invention, polypropylene resins may have a starting melt flow rate of from 0.1 g/10 min to 20 g/10 min, and the controlled rheology polypropylene has an increased melt flow in a range of from 12 g/10 min to 80 g/10 min (paragraph [0032]).  Inventive controlled rheology polypropylene is used to make a mold.      
  Tollefson is silent with respect to thermogravimetric analysis (TGA) characteristics of any visbroken polymer product.  However, in light of the fact that the process of the prior art is substantially the same as that recited in instant claims and said process results in formation of substantially the same product, reasonable basis exists to believe that prior art product exhibits the same features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).







Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VanDeurzen et al. (US 7,902,300).
VanDeurzen et al. discloses a controlled rheology polypropylene heterophasic copolymer prepared by melt extrusion of a polypropylene heterophasic copolymer having a melt index of 2 g/10 min with a peroxide.  Additives such as calcium stearate (400 ppm) and talc (3500 ppm) were added during extrusion.  The controlled rheology polypropylene heterophasic copolymer is substantially the same in constitution as the visbroken polypropylene of claim 22.   Note however that instant claims are drawn to a visbroken polypropylene that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Claim 1 is also rejected because claim 22 includes all of the limitations of the independent claim.  

Response to Arguments
The rejections under 35 U.S.C. 112(b), set forth in paragraphs 8-10 of the previous office action dated June 1, 2022, have been withdrawn in view of claim amendments.
The rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over McLoughlin et al. (US 6,855,777), set forth in paragraphs 14 and 15 of the previous office action, has been withdrawn.  New grounds of rejection based on this reference are presented in paragraph 6, supra.
The rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Zummallen (US 2010/0324225), set forth in paragraphs 16 and 17 of the previous office action, has been withdrawn.  New grounds of rejection based on this reference are presented in paragraphs 4 and 5, supra.
The rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Lopez et al. (US 9,365,710), set forth in paragraph 18 of the previous office action, has been withdrawn.  New grounds of rejection based on this reference are presented in paragraph 7, supra.


Conclusion
12.	This office action contains new grounds of rejection and is therefore non-final.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
October 15, 2022